DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in para 0025, “a laser interferometers 9 and 10, a focus sensor, a wafer conveyance unit 14” seems to be missing the reference number “11” after “a focus sensor”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 2 and 12-16, “…that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis” is unclear.  Further, “the first lot being a lot designated by a user from the lot displayed on the first screen” is also unclear since the first screen displays the process data of “a lot”, so it would seem the user can designate only “the lot” that is displayed in the first screen.  This also seems to contradict Fig. 6, which shows a plurality of lots “AAA”, “BBB”, “CCC”, “DDD” and “EEE”.
	The remaining claims, not specifically mentioned, are rejected for incorporating the defects from the base claim by dependency.
	In order to expedite prosecution, it is assumed that the first screen displays the processing data of a plurality of lots from which a lot is designated.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi) (2013/0060354) in view of Tanaka et al. (Tanaka) (2007/0162172).
	Regarding claim 1, Choi discloses an information processing apparatus (Fig. 1, para 0032-0036) comprising: an acquisition unit (13, 18, 16) configured to acquire process information about a substrate process, the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and a display control unit (15) configured to control a display on a display apparatus based on the process information acquired by the acquisition unit (para 0035, 0036), wherein the display control unit is configured to selectively display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055, “selectively” between graph 130 and 132).  However, Choi does not disclose a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.  
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 2, Choi discloses an information processing apparatus (Fig. 1, para 0032-0036) comprising: an acquisition unit (13, 18, 16) configured to acquire process information about a substrate process, the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and a display control unit (15) configured to control a display on a display apparatus based on the process information acquired by the acquisition unit (para 0035, 0036), wherein the display control unit is configured to display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055).  However, Choi does not disclose displaying the first screen together with a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.  
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Tanaka also discloses in Fig. 21 and para 0077-0078, displaying together the process data on lot-by-lot basis (23) on a first screen and the process data on substrate-by-substrate basis of a designated lot (22).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying together information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 3, Choi discloses wherein the process data is information including a result of an operation of a processing apparatus that performs the substrate process and a state of the substrate having undergone the substrate process (para 0033).
Regarding claim 4, Choi discloses wherein the process condition is a condition including a recipe and an apparatus parameter, the recipe being the process condition that is shared and used by a plurality of apparatuses and the apparatus parameter being the process condition that is not shared by the plurality of apparatuses (para 0032).
Regarding claim 5, Choi discloses wherein the display control unit is configured to display, on the display apparatus, a screen that displays the process data of the first lot and the process data of a second lot, the second lot being processed under the process condition including one or more process conditions that are the same as the process condition under which the first lot is processed (Fig. 5, each wafer and each lot with the same process condition, Fig. 8, displaying both the first lot and the second lot).  However, Choi does not disclose the first lot and the second lot displayed on a substrate-by-substrate basis.  Tanaka discloses displaying the process data of the first lot and the second lot on a substrate-by-substrate basis (Fig. 21, para 0077, 0078.  It is unclear if applicant intends both the first and second lot process data displayed on a substrate-by-substrate basis at the same time.  For this rejection, it is assumed that they are not displayed at the same time but at different times depending on which lot was selected).  Therefore it would have been obvious to one of ordinary skill in the art to display the parameter data of the first and the second lot by a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 6, Choi discloses wherein a second lot is processed by the same recipe as a recipe by which the fist lot is process (Fig. 5).  However, Choi does not disclose displaying on the second screen the process data of the first lot and the process data of a second lot on a substrate-by-substrate basis. Tanaka discloses displaying the process data of the first lot and the second lot on a substrate-by-substrate basis (Fig. 21, para 0077, 0078.  It is unclear if applicant intends both the first and second lot process data displayed on a substrate-by-substrate basis at the same time.  For this rejection, it is assumed that they are not displayed at the same time but at different times depending on which lot was selected).  Therefore it would have been obvious to one of ordinary skill in the art to display the parameter data of the first and the second lot by a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 7, Choi disclose displaying process data and condition of the first and second lot (Fig. 5, 8).  However, Choi does not disclose displaying on the second screen the process data of the first lot and the process data of a second lot on a substrate-by-substrate basis. Tanaka discloses displaying the process data of the first lot and the second lot on a substrate-by-substrate basis (Fig. 21, para 0077, 0078.  It is unclear if applicant intends both the first and second lot process data displayed on a substrate-by-substrate basis at the same time.  For this rejection, it is assumed that they are not displayed at the same time but at different times depending on which lot was selected).  Therefore it would have been obvious to one of ordinary skill in the art to display the parameter data of the first and the second lot by a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 8, Choi discloses wherein at least one of the first screen and the second screen displays the process data as a graph (Fig. 8).
Regarding claim 9, Choi does not disclose the second screen as claimed.  Tanaka discloses wherein a display method by which the second screen is displayed on the display apparatus is changeable to highlight the process condition that has a difference among the process conditions of third and fourth lots designated by the user (Fig. 16, 21, para 0070-0072, 0077, 0078).  Therefore it would have been obvious to one of ordinary skill in the art to provide  the screen with display which is changeable to highlight the process condition that has a difference among the process conditions of third and fourth lots designated by the user so that different process and further improvement can be applied to different lots.
Regarding claim 10, Choi discloses a calculation unit configured to calculate lot-based process data based on a plurality of pieces of substrate-based process data acquired by the acquisition unit (para 0056). 
Regarding claim 11, Choi discloses wherein the calculation unit is configured to calculate the lot-based process data based on at least one statistical process from a maximum value, a minimum value, a mean value, a median value, and a standard deviation of the plurality of pieces of substrate-based process data (para 0036).
Regarding claim 12, Choi discloses an information processing method comprising: acquiring process information about a substrate process (para 0032-0036), the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and controlling a display on a display apparatus based on the acquired process information (para 0035, 0036), wherein, control is performed to selectively display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055, “selectively” between graph 130 and 132).  However, Choi does not disclose a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 13, Choi discloses an information processing method comprising: acquiring process information about a substrate process (para 0032-0036), the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and controlling a display on a display apparatus based on the acquired process information (para 0035, 0036), wherein control is performed to display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055).  However, Choi does not disclose displaying the first screen together with a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Tanaka also discloses in Fig. 21 and para 0077-0078, displaying together the process data on lot-by-lot basis (23) on a first screen and the process data on substrate-by-substrate basis of a designated lot (22).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying together information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 14, Choi discloses a non-transitory computer-readable storage medium that stores a program for causing a computer to execute an information processing method including acquiring and controlling a display (claim 16, para 0032-0036), wherein process information about a substrate process, the process information including process data and a process condition are acquired (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”), and wherein control is performed to selectively display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055, “selectively” between graph 130 and 132).  However, Choi does not disclose a second screen that displays the process data of a first lot on a substrate-by-substrate basis based on the acquired process information, the first lot being a lot designated by a user from the lot displayed on the first screen.
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 15, Choi discloses an article manufacturing system (para 0003) comprising: an information processing apparatus (Fig. 1); and a pattern forming apparatus (12) configured to form a pattern on a substrate (para 0032), wherein the information processing apparatus manages a plurality of apparatuses including the pattern forming apparatus (12), the information processing apparatus (Fig. 1) including: an acquisition unit (13, 18, 16) configured to acquire process information about a substrate process, the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and a display control unit (15) configured to control a display on a display apparatus based on the process information acquired by the acquisition unit (para 0035, 0036), wherein the display control unit (15, para 0035, 0036) selectively displays, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055, “selectively” between graph 130 and 132).  However, Choi does not disclose a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Regarding claim 16, Choi discloses an article manufacturing method (para 0003) comprising: forming a pattern on a substrate by a pattern forming apparatus (12) managed by an information processing apparatus (Fig. 1); performing at least one process from oxidation, film forming, vapor deposition, doping, flattening, etching, resist removing, dicing, bonding, and packaging on the substrate having the pattern formed thereon, wherein an article is manufactured from the processed substrate (inherent to the manufacturing of the article by Choi), the information processing apparatus including: an acquisition unit (13, 18, 16) configured to acquire process information about a substrate process, the process information including process data and a process condition (para 0032, “translation, rotation dose, magnification, focus” and para 0033, “physical measurements associated with the substrate”, “overlay errors associated with the metrology targets”); and a display control unit (15) configured to control a display on a display apparatus based on the process information acquired by the acquisition unit (para 0035, 0036), wherein the display control unit (15, para 0035, 0036) performs control to selectively display, on the display apparatus, a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (Fig. 8, para 0054, 0055, “selectively” between graph 130 and 132).  However, Choi does not disclose a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen.  
Tanaka discloses an information processing apparatus (Fig. 1, para 0045-0052) comprising acquisition unit (para 0047-0051) to acquire process information about substrate; and a display control unit (8) to control a display on a display apparatus (7, para 0052) wherein the display control unit is configured to selectively display a first screen that displays the process data of a lot including a plurality of substrates on a lot-by-lot basis (para 0070, “selecting display conducted from wafer to wafer or display conducted from lot to lot”), and a second screen that displays the process data of a first lot on a substrate-by-substrate basis, the first lot being a lot designated by a user from the lot displayed on the first screen (para 0072, “display portion of a lot is selected by a mouse…monitoring signals of respective materials in that lot are displayed”).  Therefore it would have been obvious to one of ordinary skill in the art to provide a way of displaying information by lot-by-lot basis and designating a lot to display information on substrate-by-substrate basis for the designated lot as in Tanaka to the invention of Choi so that the parameter stability can be displayed for a single lot on a substrate-by-substrate basis to adjust the control parameters and to improve the feedback process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (5,859, 964) discloses acquiring processing information of substrates in a given lot and displaying the information (Fig. 10, 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        June 11, 2022